DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 1 is objected to because of the following informality: the acronym TMD should be defined in at least one claim .  The Examiner suggests replacing the first occurrence of “TMD” in claim 1 with – TMD ( transition metal dichalcogenide)  --    Appropriate correction is required.




Claim Rejections - 35 USC § 112


Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor() at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites 

    PNG
    media_image1.png
    98
    720
    media_image1.png
    Greyscale



Claim 3 recites 

    PNG
    media_image2.png
    168
    706
    media_image2.png
    Greyscale
Claim 4 recites 

    PNG
    media_image3.png
    163
    707
    media_image3.png
    Greyscale
Claim 5 recites

    PNG
    media_image4.png
    116
    697
    media_image4.png
    Greyscale


Claims 12, 13, 14, and 15 duplicate claims 2, 3, 4, and 5, respectively.
		It has been held 
It should also be observed that appellant is working in a field where little prediction is possible and this Board has on several occasions held that the scope of claims should not be unduly extensive in fields where applicability is highly speculative or not explored and that subject matter which relies upon prediction for its support is unpatentable. Ex parte Middleton, 87 USPQ 57 ; Ex parte Kauck et al., 95 USPQ 197 , Ex parte Rosenkranz et al., Pat. No. 2,715,637 .
USPTO, BOA Decision, Ex parte Diamond, 123 U.S.P.Q. 167  [underlining by the Examiner]


In Minnesota Mining and Mfg. Co. et al. v. Carborundum Co. et al., 155 F.2d 746 , 69 USPQ 288 , the court held that "An inventor cannot disclose a small number of components which will serve as a springboard for claiming an entire class." [*169] The court referred to In re Collins, 22 CCPA 1053 , 1935 C.D. 417 , 458 O.G. 440 , 75 F.2d 1000 , 25 USPQ 38 , and In re Mraz, 36 App. D.C. 435 , 1911 C.D. 316 , 164 O.G. 978 . In the In re Oppenauer, 31 CCPA 1248 , 1944 C.D. 587 , 568 O.G. 393 , 143 F.2d 974 , 62 USPQ 297 , and In re Cox, 665 O.G. 10 , 1952 C.D. 402 , 198 F.2d 846 , 95 USPQ 94 , decisions the court held that general reference to a large group of chemicals when only a limited number are disclosed is insufficient basis for claims to the entire group. These decisions appear particularly applicable to [4] the present state of facts. It is clear from them that an applicant may not preempt an unduly large field by the expedient of making broad prophetic statements in the specification and claims unless the accuracy of such statements is sufficiently supported by well established chemical principles or by sufficient number of examples.
USPTO, BOA Decision, Ex parte Diamond, 123 U.S.P.Q. 167 [underlining by the Examiner]
	The use of the various TMD layers listed in the above claims in prior art electrochemical sensors in general, not just single-molecule biosensors, is very rare or indeed for the most part largely non-existent.  For example, regarding the TMDs having the structure MTe(2-x) in claim 2 (and claim 20) the Examiner has only found one publication of a sensor using such a TMD.  The TMD is MoTe2 and it is part of a gas sensor for detecting NO2 and NH3, not a biosensor1.  The Examiner has not found any published data about the electronic behavior as a FET gate material, not even outside the sensing art, of any of the TMDs listed in claim 4 or 5 (and 14 and 15) or most of those listed in claims 2 and 3 (and 12 and 13) or their compatibilities with common biochemical electrolyte solutions, such as PBS buffer, let alone how they would behave upon contact with biochemical compounds or substances.  Applicant’s sole detailed explanation and illustration  of a single-molecule biosensor in the specification is one that uses MoS2 as the TMD layer material.  See, for example, Applicant’s originally filed specification paragraphs [0060], [0072], and [0120].   Moreover,  this explanation only relate to the physical structure of the biosensor – there is no mention of electrical, chemical , or biochemical properties of the biosensor itself, let alone the TMD layer component.  Since to the Examiner’s best knowledge there is no scientific basis for believing that all of the numerous TMD compounds listed in claims 2-5 (and claims 12-15) are similar in electrical and chemical properties as MoS2  or WSe22 nor is there is there any established principle for predicting the electrical and chemical properties of the myriad claimed compounds when used in a biosensor from what is known about MoS2 or WSe2, Applicant’s claims 2-5 and 12-15 are being viewed as attempts  to unduly preempt a large field of TMD compounds that are not sufficiently supported by well established chemical principles or by a sufficient number of examples.  Thus claims 2-5 and 12-15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) Claim 1 recites the limitation " the contiguous TMD layer [italicizing by the Examiner]" in the penultimate line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

b) claim 1, the last lines, recites “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  However, all previous mentions of “TMD layer” in the claim are in the alternative to a Si or doped-Si semiconductor layer.  For example, in line 4, “a TMD, Si, or doped Si-semiconductor layer [italicizing by the Examiner]”.  See also lines 7 and 8 of the claim.   Thus, it is not clear whether the limitation in the last two lines of the claim is optional, as a TMD layer is optional, or whether  Applicant meant -- the contiguous TMD, Si, or doped Si-semiconductor layer  --.  

c) claim 1, the last lines, recites “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  It Is not clear whether the contiguous TMD layer and the enzyme molecule are attached to the microfluidic system encasing or the conducting electrode pair.  

d) claim 11 requires 

    PNG
    media_image5.png
    255
    724
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    181
    712
    media_image6.png
    Greyscale


Such a first nanopillar and a second nanopillar are not consistent with any of Applicant’s figures. The only figure showing an exposed nanopillar top surface is Figure 4(B)(f).  However, this figure shows an intermediate product as manufacturing of the biosensor has not been completed yet.  As seen in 
Figure 4(B)(g), which shows the biosensor after one or more subsequent manufacturing steps, the top surfaces of nanopillars (49, 50) are no longer exposed, but are covered by nanobridge 47. Thus, it is not clear whether Applicant is using the word “exposed” in an unconventional sense or whether Applicant is claiming a sequencing device that is not shown by any of figures in the application.  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).  

e) claim 11, the last lines, recites “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  It Is not clear whether the contiguous TMD layer and the enzyme molecule are attached to the microfluidic system encasing or the conducting electrode pair.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. US 2016/0017416 A1 (hereafter Boyanov”) as evidenced by Tao et al.,”Silicene field-effect transistors operating at room temperature,” Nature Nanotechnology| vol.  10| March 2015, pages 227-231 (hereafter “Tao”),  and in view of Johnson et al. US 4,020,830 (hereafter “Johnson”), Janata et al.  US 4,322,680 (hereafter “Janata”), Lalonde et al. US 2019/0262827 A1 (hereafter “Lalonde”), and Banerjee et al. US 2010/0111768 A1 (hereafter “Banerjee”).

Addressing claim 1, Boyanov discloses a single-molecule biosensor (see paragraphs [0002], [0025], and [0054])  comprising:
a conducting electrode pair disposed on a substrate (the Examiner is construing “S” and “D” in Figure 1 as the claimed electrodes3), the electrode pair comprising a first electrode and a second electrode spaced-apart from the first electrode by a nanogap of fixed width4; 
a TMD, Si, or doped Si-semiconductor layer disposed on the substrate electrically connecting the first and second electrodes (for this limitation note that the gate G in Figure 1 connects the first electrode, S, to the second electrode, D. Also, Boyanov discloses that the gate may comprise MoS2 (which is a TMD), silicene5, or semiconductors.  See paragraphs [0091] and [0096].); 
an enzyme molecule attached to a portion of the TMD, Si, or doped Si- semiconductor layer (see Boyanov Figure 1, which shows enzyme 1  attached to the gate); and 
a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.
Boyanov as modified by Johnson does not disclose “a dielectric layer disposed completely over the first and second electrodes to encase the first and second electrodes, and disposed partially over the TMD, Si, or doped Si-semiconductor layer so as to leave an exposed portion of the TMD, Si, or doped Si-semiconductor layer having a width less than the width of the nanogap; . . . .”  Again, as indicated in footnote 1, one of ordinary skill in the electrochemical sensor art would understand that Figure 1 is very simplified image of the biosensor. 
Johnson and Janata each disclose a FET-based sensor comprising a dielectric layer (44 – Johnson Figure 2 and col. 5:51-53; 48 – Janata Figure 2 and col. 5:66 –
col. 6:1) disposed completely over first and second electrodes (40, 42 – Johnson; 43, 40 – Janata) to encase the first and second electrodes (Johnson Figure 1; Jakata Figure 2), and disposed partially over the gate region so as to leave an exposed portion (Johnson Figure 1; Jakata Figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a dielectric layer as taught by Johnson and Janata in the single-molecule biosensor of Boyanov because as taught by Johnson 
	

    PNG
    media_image7.png
    256
    464
    media_image7.png
    Greyscale

(see Johnson col. 5:53-64) and
as taught by Janata

    PNG
    media_image8.png
    68
    465
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    28
    467
    media_image9.png
    Greyscale

(see Janata col. 5:66 – col. 6:1).  
That is, the dielectric layer will protect the structural elements of the biosensor of Boyanov that it covers from harm from reactions with the sample solution or form generating stray electrical signals which may introduce error into the measurement signal.
As for the exposed portion of the TMD, Si, or doped Si-semiconductor layer having a width less than the width of the nanogap consider Boyanov Figure 1 in light of Johnson Figure 2 and Janata Figure 2, and in light of the stated function of the dielectric layer, which is to function as a protective layer.  The dielectric layer will overlap all sides of the TMD, Si, or doped Si-semiconductor layer, including the sides that define its width, so resulting in the exposed portion of the TMD, Si, or doped Si-semiconductor layer having a width less than the width of the nanogap.  Again, as stated in Janata,
  

    PNG
    media_image8.png
    68
    465
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    28
    467
    media_image9.png
    Greyscale

(see Janata col. 5:66 – col. 6:1).  
Boyanov as modified by Johnson and Janata does not disclose “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  However, it will be noted that Boyanov does disclose6

    PNG
    media_image10.png
    80
    448
    media_image10.png
    Greyscale

(see paragraph [0051]),

    PNG
    media_image11.png
    278
    412
    media_image11.png
    Greyscale

(see paragraph [0120]).  
Banerjee (which is US 2010/011768 A1 cited in Boyanov paragraph [0120]) in turn discloses flow cells that are microfluidic systems (Banerjee paragraphs [0073]-[0075]), and Figures 2, 3, 9, 11A, 46, and 47.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the conducting electrode pair of Boyanov  as modified by Johnson and Janata be within, and so encased by, a microfluidic system as taught by Banerjee because as indicated above  Boyanov already discloses that it would be particularly useful to have the biosensor be within a flow cell apparatus and Boyanov further suggests the flow cell apparatus of Banerjee, which is a microfluidic system.  The biosensor of Boyanov  as modified by Johnson and Janata may be located in the channels 480 of Bannerjee in a similar manner as Lalonde includes a biosensor comprising 2D material into each assay channel 746 as part of detection region 754.  See Lalonde Figures 7A-C and paragraphs [0102]- [0104], and [0115].   

	Addressing claim 2, as a first matter the Examiner notes here that claim 2 does not actually require the biosensor to comprise a TMD layer as TMD is in the alternative to Si layer and doped Si-semiconductor layer at least four times in underlying claim 1.  Thus, claim 2 further modifies an optional structural element and so is itself optional. As such, claim 2 is rejected on the same basis as claim 1.  Alternatively, even if patentable weight is given to the TMD layer limitation of claim 2, that is, not taking it to be optional, as stated in the rejection of claim 1 Boyanov discloses that a MoS2 may be disposed on substrate electrically connecting the first and second electrodes. 


Addressing claim 3, as a first matter the Examiner notes here that claim 2 does not actually require the biosensor to comprise a TMD layer as TMD is in the alternative to Si layer and doped Si-semiconductor layer at least four times in underlying claim.  Thus, claim 3 further modifies an optimal structural element and is itself optional. As such, claim 3 is rejected on the same basis as claim 1.  Alternatively, even if patentable weight is given to the TMD layer limitation of claim 3, that is, not taking it to be optional, as stated in the rejection of claim 1 Boyanov discloses that a MoS2 may be disposed on substrate electrically connecting the first and second electrodes. 

Addressing claim 6, for the additional limitation of this claim see again 
footnote 3 above and Johnson col. 4:15-32, especially lines 27-32.


	Addressing claim 8, as a first matter the Examiner notes here that claim 2 does not actually require the biosensor to comprise a Si layer or doped Si-semiconductor layer as they  are in the alternative to TMD layer at least four times in underlying 
claim. 1  Thus, claim 8 further modifies an optional structural element and so is itself optional. As such, claim 2 is rejected on the same basis as claim 1.  


Addressing claim 9, Boyanov as evidenced by Tao, and as modified by   Johnson, Janata, Lalonde, and Banerjee is silent as to what the width of the nanogap or of the exposed portion of the TMD, Si, or doped Si-semiconductor layer may be.  However, on the other hand, Boyanov does disclose,

    PNG
    media_image12.png
    193
    478
    media_image12.png
    Greyscale

Furthermore, Boyanov discloses,

    PNG
    media_image13.png
    215
    486
    media_image13.png
    Greyscale


Thus, in light of these disclosures, to have in the single-molecule biosensor of Boyanov as evidenced by Tao, and as modified by  Johnson, Janata, Lalonde, and Banerjee the width of the nanogap be from about 20 nm to about 100 nm, and the width of the exposed portion of the TMD, Si, or doped Si- semiconductor layer be about 5 is prima facie obvious as either just an arbitrary scaling  (change in size) of the biosensor that is not inconsistent with biosensor dimensions already disclosed by Boyanov  (see MPEP  2144.04(IV)(A)) or obvious as optimization in order to increases the effect of the polymerase’s charged residue motion on the biosensor, as indicated above in paragraph [0099] of Boyanov. 

Addressing claim 10, for the additional limitation of this claim see Boyanov paragraph [0107].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et as evidenced by Tao, and in view of  Johnson, Janata, Lalonde, and Banerjee as applied to claims 1-3, 6, and 8-10 above, and further in view of Cu et al. 
US 2004/0200734 A1 (hereafter “Cu”).

	Addressing claim 7, Boyanov as evidenced by Tao, and as modified by   Johnson, Janata, Lalonde, and Banerjee is silent as to what the chemical composition of the conducting electrodes may be. Thus, Boyanov presumably contemplates that the conducting electrodes may be chemical elements, compounds, or alloys already used in the FET-based electrochemical sensor art.  Cu disclose a FET-based biosensor comprising electrodes (11, 12) that may be made of Pd or Au.  See in Cu the title, 
Figure 1, and paragraph [0028].  Thus, to have the conducting electrodes in the single-molecule biosensor of Boyanov et as evidenced by Tao, and as modified by   Johnson, Janata, Lalonde, and Banerjee comprise Pd or Au is prima facie obvious as just substitution of one   composition for electrodes known in the electrochemical sensor art, particularly of FET-based biosensors, for another with predictable results.


Other Relevant Prior Art

Applica has submitted numerous International Search Reports, Written Opinions, and Office Actions from foreign Patent Offices in the several Information Disclosure States filed for U.S. application 17/135375.  Although he has considered all of them, the Examiner will comment on only a couple of them, which seem most relevant to the pending claims in U.S. application 17/135375.  
EPO European Search Report dated June 18, 2020 in application 16815467.2 (submitted with IDS of September 09, 2020), cites only one document, 
WO 2014/182630 A1.  While WO 2014/182630 A1 does disclose a single-molecule biosensor comprising a first electrode separated by a gap from a second electrode  and  a conducting bridge between these two electrodes, to which bridge a polymerase may be attached,  the bridge does not comprise a “TMD, Si, or doped Si-semiconductor layer” as required by independent claims 1 and 11 of  U.S. application 17/135375, but a nanowire, which may be a “transition metal-containing wire”.  See  WO 2014/182630 A1 Figure 8 and paragraphs [0085], [0086], and [0120].  
	The Written Opinion for International application no. PCT/US20/25068, mailed 06 August 2020, relies upon only one document, WO 2017/123416 A1, to reject various claims in that application.  While WO 2017/123416 A1 does disclose a single-molecule biosensor comprising a first electrode separated by a gap from a second electrode  and  a conducting bridge between these two electrodes, to which bridge a polymerase may be attached, the bridge does not comprise a “TMD, Si, or doped Si-semiconductor layer” as required by independent claims 1 and 11 of  U.S. application 16/840755, but a bridge molecule, which may be, for example, a double-stranded DNA molecule (WO 2017/123416 A1 paragraph [00141] or a peptide biopolymer (paragraph [00142]).  See  also WO 2017/123416 A1 Figures 24, 51, 58, and 69.  

Allowable Subject Matter

Claim 11 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 16-20 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 11 the combination of limitations requires “a  dielectric layer disposed over the electrode pair and over the nanogap to surround the nanopillars such that only a top surface of each nanopillar is exposed; . . . .[italicizing by the Examiner]”
Boyanov discloses a DNA or RNA sequencing device  (see paragraphs [0002], [0025], [0045], and [0054]) comprising: 
a first electrode and a second electrode spaced-apart from the first electrode by a nanogap having a width W1 (the Examiner is construing “S” and “D” in Figure 1 as the claimed electrodes7,8 );
a TMD, Si, or doped Si-semiconductor layer electrically connecting the first and second electrodes (see again footnote 8); 
an enzyme molecule attached to a region of the TMD, Si, or doped Si-semiconductor layer between the electrodes, and directly over the nanogap (see Boyanov Figures 1 and 10, noting (a) that 1 in Figure 1 is polymerase9 as is “POL” in Figure 10, and (b) as previously discussed in footnote 8 , the TMD layer will be suspended as a bridge between the first electrode and the second electrode.  See also Boyanov paragraphs [0027], [0078], and [0107]).
Boyanov as modified by Peng does not disclose “a microfluidic system encasing the electrode pair, the TMD, Si, or doped Si-semiconductor layer and the enzyme molecule attached thereto…” as required by claim 11.  However, such a microfluidic system is obvious over  Lalonde and Bannerjee, as discussed in the rejection of claim 1 under 35 U.S.C. 103 above. 
Boyanov as modified by Peng, Lalonde, and Bannerjee also does not disclose “a first nanopillar electrically attached to the first electrode and a second nanopillar electrically attached to the second electrode, wherein the two nanopillars are separated by a width W2 and wherein W2 > W1; . . . “
	Even if would have been obvious to provide a first nanopillar electrically attached to the first electrode and a second nanopillar electrically attached to the second electrode in a similar manner as taught by Merriman et al. US 2017/0044605 A1 (hereafter Merriman”) Figures 2A and 2B (noting in Figures 2A and 2B first electrode 202, first nanopillar 206, second electrode 203, and second nanopillar 207.  Also see Figures 3 and 4, which show W2>1, and see Figure 11C, from which one may infer that pillars 206 and 207 are nanopillars.), there would not be “a  dielectric layer disposed over the electrode pair and over the nanogap to surround the nanopillars such that only a top surface of each nanopillar is exposed; . . . .[italicizing by the Examiner]”

b) claims 16-20 depend from allowable claim 11.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 26, 2022
		





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Feng et al., “Highly sensitive MOTe2 chemical sensor with fast recovery rate through gate biasing,”2D Mater. (2017) 025018.
        2 WSe2 has been shown suitable for use as a TMD layer in an electrochemical biosensor.  See the rejections below of claims 4, 5, and 7 under 35 U.S. 103.  
        3 One of ordinary skill in the electrochemical sensor art would understand that “S” and ”D” stand for, respectively, source electrode and drain electrode.  See Boyanov paragraph [0090].  As for “a substrate”, clearly S, G, and D shown in Figure 1 are not levitating in space. One of ordinary skill in the electrochemical sensor art would understand that the substrate is just not shown so as to simplify the figure.  See, for example, Johnson col. 4:15-32.
        
        4 The distance between the first electrode, S, and the second electrode, D, in Boyanov, is defined by the length of G, the gate, which may be “greater than 100 nm”2.  See Boyanov  Figures 1 and 9, and paragraph [0098]. 
        
        5 As evidenced by Tao, silicene is a silicon analogue of graphene.  See in Tao the first sentence of the abstract and Figure 1.  
        6 A solid support may include a plurality of sensors.  See Boyanov paragraphs [0087] and [0088]. 
        7 One of ordinary skill in the electrochemical sensor art would understand that “S” and ”D” stand for, respectively, source electrode and drain electrode.  See Boyanov paragraph [0090].  
        
        8 The distance between the first electrode, S, and the second electrode, D, in Boyanov, is defined by the length of G, the gate, which may be “greater than 100 nm”2.  See Boyanov  Figures 1 and 9, and paragraph [0098]. Boyanov further discloses that this gate may be made of a 2D material, such as graphene or a metal oxide, such as MoS2.  See Boyanov paragraphs [0091] and [0096].  Barring a contrary showing, such as unexpected results, to suspend the 2D material gate as a “bridge” between S and D in Boyanov, so forming a nanogap is prima facie obvious as just a rearrangement of parts known in the FET-based electrochemical sensor art.  See MPEP  2144.04(VI)(C) and Haibing Peng 
        US 2013/0018599 A1Figures 1(A) and 5(A) , and paragraph [0022].   Note here that the Examiner is only relying on Peng for showing a suspended 2D gate material, not for other features of the FET-sensor that are shown are otherwise disclosed, such as its circuitry and housing.   
        
        9 Note the polymerase may be a DNA polymerase or a RNA polymerase.